Citation Nr: 1449740	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-42 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976 and from February 1978 to September 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to the benefits currently sought on appeal.  Jurisdiction has been transferred to the RO in Winston-Salem, North Carolina.

The Board remanded this matter for an audiological examination and other development in June 2014.  As discussed more fully below, though the requested development was completed, it was not completed adequately.  The matter must be remanded for full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its previous remand, the Board instructed the RO to schedule the Veteran for an audiological examination to determine the existence, severity, and etiology of any bilateral hearing loss and tinnitus.  The RO did so and the resulting August 2014 VA examination is now of record.  Unfortunately, the Board must remand this matter a second time to obtain an adequate opinion.  

When VA provides an examination, the examination must be an adequate examination.  Barr, 21 Vet. App. at 311.  A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The report on the August 2014 examination states, in part, that "[t]hreshold-specific testing from both of these periods [of active service] reveal nl hearing w/ no evidence of significant changes in thresholds."  However, the audiological testing during service appears to contradict this statement.

"[T]he threshold for normal hearing is from 0 to 20db, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Although the VA examiner indicates otherwise, the Veteran's active service and reserve records do show hearing loss during active service.

For instance, the audiological evaluation documented on the July 1974 entrance examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
15
LEFT
10
10
5
10
15

On the audiological evaluation documented on the July 1976 discharge examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
na
25
LEFT
5
5
5
na
15

The audiological evaluation conducted on his re-enlistment in January 1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
10
10
15
LEFT
30
15
10
10
20

Yet, the audiological evaluation documented on the April 1981 discharge examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
15
LEFT
5
5
15
25
15

Most notably, there is a threshold shift at 3000 Hertz in the left ear from 10 decibels to 25 decibels.  In explaining her opinion, the examiner stated that "[a] threshold must change by more than 10dB to be considered a significant shift."  The threshold shift at 3000 Hertz in the left ear, at least, would appear to be significant.

The August 2014 examiner also stated, with respect to service treatment records:  "There is no evidence of an ear-related to [sic] complaint that can be identified."  

On his April 1981 Report of Medical History, the Veteran indicates current or past "ear, nose, or throat trouble."  The nature of the problem is not specified.  His service treatment records document several incidents of a sore throat (e.g. March and November 1978) and nasal congestion (e.g. February 1981), which could account for the notation.  But, service treatment records also document ear trouble, including a 1978 notation on his medical records of "drain full" with respect to the right ear and an April 1979 entry that indicates "ear [with] fluid" and a diagnosis of "cold [with] serous otitis."

In short, the Veteran's medical history is inaccurately summarized in the August 2014 VA examination report.  While the records of the Veteran's hearing acuity show inconsistent results from year to year, it is simply not accurate to say there were no indications of less than normal hearing acuity and no threshold shifts during the Veteran's active service or to say that his service treatment records contain no "ear-related" complaints.  An opinion based on an inaccurate factual basis is inadequate for VA purposes.  Stefl, 21 Vet. App. at 123; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

Importantly, the examiner should also be aware that 38 C.F.R. § 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  Hensley, 5 Vet. App. at 159.  And the VA examiner must discuss auditory shifts documented within service records, even if not amounting to a hearing loss disability.  Id.  The VA examiner must provide a thorough and complete discussion of both the factual and medical basis for any proffered opinion in order for the RO and the Board to be able to properly evaluate the opinion's probative value.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an appropriate medical professional to determine the etiology of the Veteran's current bilateral hearing loss and tinnitus.  The claims folder, including a copy of this remand, must be made available and reviewed by the examiner.  A new examination of the Veteran should be scheduled only if it is deemed necessary by the examiner to ensure fully-informed, non-speculative etiological opinions.

The examiner should provide an opinion as to whether it is at least as likely as not that any current bilateral hearing loss was incurred in or otherwise related to the Veteran's military service. 

The examiner also should opine as to whether it is at least as likely as not that any current tinnitus was incurred in or otherwise related to the Veteran's military service. 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

The examiner should specifically comment on the significance, if any, of the left ear threshold shift at 3000 Hertz from 10 dB in July 1974 to 25 dB in April 1981.  The examiner should also specifically comment on the significance, if any, of both the 1978 service treatment record indicating, with respect to the right ear, "drain full" and the April 1979 entry stating "ear [with] fluid" and diagnosing "cold [with] serous otitis."

2.  Then readjudicate the claims. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



